  Case 3:19-cv-01263-X Document 60 Filed 12/14/20         Page 1 of 23 PageID 460



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

  PATRICIA BRANNAN and ALYSSA §
  SANDERS, individually and as heirs §
  of NATALIE SANDERS,                §
                                     §
        Plaintiffs,                  §
                                     §           Civil Action No. 3:19-CV-1263-X
  v.                                 §
                                     §
                                     §
  CITY OF MESQUITE, TEXAS, et al.,
                                     §
        Defendants.
                                     §


                   MEMORANDUM OPINION AND ORDER


      This case arises from the death of Natalie Sanders, who died as a result of a

methamphetamine overdose while in custody at the Mesquite jail. The defendant

officers and paramedics moved to dismiss for failure to state a claim and asserted

qualified immunity. [Doc. No. 46]. The City of Mesquite separately moved to dismiss

for failure to state a claim.   [Doc. No. 44].    After careful consideration, and as

explained below, the Court GRANTS Mesquite’s motion to dismiss and GRANTS

the individual defendants’ motion to dismiss as to Paramedic Victor Palasciano,

Paramedic Kyle Stone, Officer Peter Velasquez, Officer Sherry Green, and Officer

Marcelet Martin. The Court DENIES the individual defendants’ motion to dismiss

with respect to Officer Layton Winters and Lieutenant Michael Kelly.




                                          1
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20           Page 2 of 23 PageID 461



                                        I. Background

      In 2017, Officers Wood and Winters arrested Natalie Sanders on an

outstanding warrant. Sanders surrendered a methamphetamine pipe to the officers.

After being placed in the patrol car, Sanders put an object—believed to be narcotics—

into her mouth. When she arrived at the Mesquite police department, she began dry

heaving, and Officer Winters directed her to “spit out the dope!” 1 But Sanders

successfully swallowed the “unknown item believed to be narcotics.” 2

      After entering the jail, Sanders’s condition deteriorated. Lieutenant Kelly, the

jail supervisor, indicated on the intake form that Sanders suffered from addiction to

methamphetamine.              Sanders was moved to a medical cell to be assessed by

paramedics.       When the paramedics, Defendants Stone and Palasciano, arrived,

Sanders was unresponsive.            Stone and Palasciano did not conduct a physical

examination.

      Stone and Palasciano questioned Sanders regarding her medical history for

approximately five minutes.          They then consulted with Officer Winters, Officer

Velasquez, and Lt. Kelly, explaining that it was their choice whether to take Sanders

to the hospital for medical treatment or to have her stomach x-rayed. After the

paramedics left, officers took Sanders to booking, where she struggled to stand. She

was monitored by video until officers discovered she was not breathing and lacked a

pulse. Officers called paramedics, but Sanders died before they arrived.



      1   Doc. No. 43 at 5.
      2   Id.

                                              2
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                    Page 3 of 23 PageID 462



                                              II. Claims

       Patricia Brannan and Alyssa Sanders, individually and as heirs of Natalie

Sanders, bring this suit against the city of Mesquite, Texas, Paramedic Victor

Palasciano, Paramedic Kyle Stone, Officer Layton Winters, Officer Peter Velasquez,

Lieutenant Michael Kelly, Officer Sherry Green, and Officer Marcelet Martin under

42 U.S.C. § 1983.

                                     III. 12(b)(6) Legal Standard

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting all well-pleaded facts as true and viewing those facts in the

light most favorable to the plaintiff.” 3 To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” 4 A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 5 Although the plausibility standard

does not require probability, “it asks for more than a sheer possibility that a

defendant has acted unlawfully.” 6 In other words, the standard requires more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” 7 “A pleading that




       3   Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2020).
       4 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).
       5   Iqbal, 556 U.S. at 678.
       6   Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right
to relief above the speculative level[.]”).
       7   Iqbal, 556 U.S. at 678.

                                                    3
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                      Page 4 of 23 PageID 463



offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of

action will not do.’” 8

                                              IV. Analysis

       The Court considers the claims against Mesquite and the claims against the

individual defendants separately.

                                              A. Mesquite

                             1. Municipal Liability Legal Standards

       Municipal liability under 42 U.S.C. § 1983 arises only “when execution of a

government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the

government as an entity is responsible . . . .” 9 “A plaintiff must identify: ‘(1) an official

policy (or custom) of which (2) a policymaker may be charged with actual or

constructive knowledge, and (3) a constitutional violation whose moving force is that

policy or custom.’” 10

       Episodic-act liability typically involves the interposition of an actor, like an

employee, between the injured party and the municipal defendant. To prevail on an

“act or omission theory,” a plaintiff must show “(1) that the municipal employee

violated [the pretrial detainee’s] clearly established constitutional rights with

subjective deliberate indifference; and (2) that this violation resulted from a

municipal policy or custom adopted and maintained with objective deliberate


       8   Id. (quoting Twombly, 550 U.S. at 555).
       9   Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).
       10   Valle v. City of Houston, 613 F.3d 536, 541–42 (5th Cir. 2010).

                                                     4
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                    Page 5 of 23 PageID 464



indifference.” 11 “An inadequate training program or a failure to train ‘may serve as

a basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of the persons with whom [the municipality] come[s] into

contact.’” 12

                                                2. Application

       The City of Mesquite moved to dismiss the plaintiffs’ complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). To prevail on their

municipal-liability claim, the plaintiffs must show that a constitutional violation

occurred, the moving force of which was an official policy or custom of which a

policymaker had actual or constructive knowledge. 13 At this phase, the plaintiffs

must plead specific facts that “raise a right to relief above the speculative level, on

the assumption that all the allegations in the complaint are true even if doubtful in

fact.” 14 Because the Court finds that the plaintiffs failed to plead facts to state a

plausible claim to relief, it GRANTS Mesquite’s motion to dismiss for failure to state

a claim.

       As a threshold matter, the Court finds that the plaintiffs failed to plead facts

which would allow this Court to infer that Mesquite violated Sanders’s Fourth and

Eighth Amendment rights. Sanders was not a post-conviction detainee; therefore, no

rights arose under the Eighth Amendment. And in their response, the plaintiffs


       11   Olabisiomotosho v. City of Houston, 185 F.3d 521, 528–29 (5th Cir. 1999).
       12 Shepard v. Hansford Cnty., 110 F.Supp.3d 696, 716 (N.D. Tex. 2015) (Robinson, J.) (quoting

       City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)).
       13   Id. at 716.
       14   Twombly, 550 U.S. at 555.

                                                   5
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20              Page 6 of 23 PageID 465



explain that the Eighth Amendment claims were “typographical errors and not

intended to be the basis for a claim.” 15 With respect to the Fourth Amendment claim,

the plaintiffs did not allege any facts which would support a claim of unlawful

detention or arrest. Indeed, the plaintiffs argue that Sanders’s arrest was due to an

outstanding warrant. 16

       With the Eighth and Fourth Amendment claims disposed, only the plaintiffs’

assertion that Mesquite violated Sanders’s rights under the Fourteenth Amendment

remains.       It appears that the plaintiffs intended to allege this violation under

episodic-act and failure-to-train theories of municipal liability.

       Episodic Act Liability. As explained in the legal standards section above,

episodic act liability involves the interposition of an actor, like an employee, between

the injured party and the municipal defendant.             To prevail on this theory, the

plaintiffs must show “(1) that the municipal employee violated [the pretrial

detainee’s] clearly established constitutional rights with subjective deliberate

indifference; and (2) that this violation resulted from a municipal policy or custom

adopted and maintained with objective deliberate indifference.” 17

       The Plaintiffs’ Fourteenth Amendment claim is a medical-inattention claim.

When officials demonstrate deliberate indifference to a pretrial detainee’s serious

medical needs, they violate the Fourteenth Amendment. 18 Deliberate indifference is


       15   Doc. No. 49 at 2.
       16   See Doc. No. 43 at 4.
       17   Olabisiomotosho, 185 F.3d at 528–29.
       18  Hare v. City of Corinth, Miss., 74 F.3d 633, 647–48 (5th Cir. 1996). The deliberate-
indifference analysis under the Eighth and Fourteenth Amendments are the same. Therefore, cases

                                                   6
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                      Page 7 of 23 PageID 466



a demanding standard. 19 It requires that an official both know the pretrial detainee

faces “a substantial risk of serious harm” and disregard “that risk by failing to take

reasonable measures to abate it.” 20

        Taking the facts in the plaintiffs’ pleadings as true, as the Court must, it finds

that there is sufficient factual matter to state a plausible claim to relief for violation

of Sanders’s due process rights under the 14th Amendment. Officer Winters was

aware that Sanders was addicted to methamphetamine because she admitted it to

him when he arrested her. After she swallowed a baggie,she began dry heaving, at

which point Officer Winters instructed her to “spit out the dope!” 21 Officer Winters’s

arrest report even noted that the item Sanders swallowed was “believed to be

narcotics.” 22       These facts indicate that Officer Winters, an employee of the

municipality, was aware she had swallowed narcotics. 23

        Although paramedics responded, Sanders was not transported to the hospital.

Nor was she physically examined. The paramedics recommended that the officers

monitor her and contact them if Sanders’s condition deteriorated. The paramedics



discussing deliberate indifference in the Eighth Amendment context are applicable in this analysis.
See id. at 647 (“[N]o constitutionally relevant difference exists between the rights of pretrial detainees
and convicted prisoners to be secure in their basic needs. Since the Supreme Court has consistently
adhered to a deliberate indifference standard in measuring convicted prisoners’ Eighth Amendment
rights to medical care and protection from harm, we adopt a deliberate indifference standard in
measuring the corresponding set of due process rights of pretrial detainees.”).
        19 See Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (explaining

that “[d]eliberate indifference is an extremely high standard to meet”).
        20   Farmer v. Brennan, 511 U.S. 825, 847 (1994).
        21   Doc. No. 43 at 5.
        22   Id.
       23 For the sake of brevity, the Court does not discuss the facts with respect to each individual

defendant, as it is not necessary for the municipal-liability analysis.

                                                    7
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                    Page 8 of 23 PageID 467



left her care in the hands of the officers, who attempted to book her. But Sanders

couldn’t stand. She “sank to the ground and into a ball.” 24 One of the officers noted

that Sanders was “not really responding.” 25 Indeed, Sanders was so unresponsive

that “there was no attempt to get her fingerprints or mugshot, which was a standard

part of the book-in process.” 26 Despite her rapid deterioration, she was monitored

only by remote video until officers discovered she was not breathing.

        The specific facts pled by the plaintiffs show a facially plausible claim that at

least one official was aware that Sanders faced a substantial risk of serious harm,

because it was understood she was a drug addict, had ingested narcotics, and rapidly

deteriorated to the point that the standard book-in process could not be completed.

The facts also present a facially plausible claim that at least one officer actually drew

the inference that Sanders faced a substantial risk of serious harm. This is so because

when the risk of harm is obvious, the Court may conclude that an official drew the

inference. 27 And armed with this knowledge, officials failed to take reasonable action

to abate this risk. Instead, they allowed Sanders to die in a cell without checking on

her in person.

        Although the plaintiffs have pled sufficient factual matter to allow the Court

to infer the existence of a constitutional violation, this is only the first step of the

analysis. The plaintiffs were also required to plead specific facts that would show the


        24   Doc. No. 43 at 9.
        25   Id.
        26   Id. at 20.
       27 See Farmer, 511 U.S. at 842 (explaining that “a factfinder may conclude that a prison official

knew of a substantial risk from the very fact that the risk was obvious”).

                                                   8
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20            Page 9 of 23 PageID 468



constitutional violation resulted from a municipal policy or custom adopted and

maintained with objective deliberate indifference. They did not.

      The plaintiffs’ allegations that Mesquite had a policy of failing to attend to the

medical needs of pretrial detainees are conclusory in fashion. For example, the

plaintiffs claim that “the City of Mesquite has an acknowledged custom and

widespread practice of refusing to transport detainees to the hospital, despite any

condition that is observed.” 28 This unadorned accusation doesn’t provide the Court

with any specific factual allegations that meet the plausibility standard.

      And the claims that a policymaker was aware of the alleged policy or custom

are similarly conclusory. The complaint offers no specific facts to support these

claims. Instead, it argues that “city policymakers have been aware of the customs

and practices . . . .” 29 In order to survive a 12(b)(6) motion to dismiss, the plaintiffs

must more specifically plead facts from which the Court may infer that Mesquite is

liable for the alleged misconduct.

      Failure to Train Liability. Municipal liability may only be imposed under

a training theory “where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice

by a municipality . . . .” 30 The plaintiffs failed to plead any specific facts—as opposed

to conclusory allegations—that would support a claim of municipal liability pursuant

to a failure-to-train theory.         For example, the plaintiffs claim that “[Mesquite]



      28   Doc. No. 43 at 24.
      29  Id. This is but one example of the plaintiffs’ conclusory accusations regarding a
policymaker’s knowledge, all of which are virtually identical.
      30   Harris, 489 U.S. at 389.

                                               9
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20                   Page 10 of 23 PageID 469



breached its duty to adequately train officers/deputies/guards/personnel regarding

the requirement to provide for the health and safety of detainees/inmates, which

failure amounts to deliberate indifference . . . .” 31 This is tantamount to a recitation

of the elements of failure-to-train liability and lacks any specific facts sufficient to

state a plausible claim to relief which would overcome the motion to dismiss.

                                   3. Conclusion regarding Mesquite

      Because the Court finds that the plaintiffs failed to plead facts to state a

plausible claim to relief, it GRANTS Mesquite’s motion to dismiss for failure to state

a claim.

                                         B. Individual Defendants

                                1. Qualified Immunity Legal Standard

      Qualified immunity is a two-step analysis. 32 Typically, the Court first asks

“whether an official’s conduct violated a statutory or constitutional right of the

plaintiff.” 33 If there was a violation, the Court then asks “whether the defendant’s

actions were objectively unreasonable in light of clearly established law at the time

of the conduct in question.” 34 A right is clearly established when precedent places

“the statutory or constitutional question beyond debate.” 35 The conduct of each




      31   Doc. No. 43 at 26.
      32   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
      33   Id.
      34   Freeman v. Gore, 483 F.3d 404, 411 (5th Cir. 2007).
      35   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

                                                   10
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20                      Page 11 of 23 PageID 470



defendant must be assessed individually, even if acting in unison. 36 The plaintiff

bears the burden of proving that the defense of qualified immunity does not apply. 37

                                                  2. Analysis

       For the same reasons discussed in the municipal liability section, the Court

finds that the plaintiffs failed to plead sufficient facts to show a plausible claim to

relief for violations of the Fourth and Eighth Amendments. 38

       Defendant Paramedics.                  The plaintiffs failed to present facts which

demonstrate a plausible claim to relief with respect to the defendant paramedics

(Palasciano and Stone). In evaluating a qualified immunity defense, the Court first

considers whether Palasciano or Stone violated Sanders’s constitutional rights with

deliberate indifference. The Court finds they did not.

       The plaintiffs argue that despite Sanders’s condition, “[the paramedics]

nevertheless made the decision to do ‘nothing.’” 39 But as the Fifth Circuit recently

discussed in Dyer v. Houston 40, it is well-settled that deciding whether to provide

additional medical treatment “‘is a classic example of a matter for medical judgment,’

which fails to give rise to a deliberate-indifference claim.’” 41




       36See Meadours v. Ermel, 483 F.3d 417, 421–22 (5th Cir. 2007) (“[W]e have consistently
examined the actions of defendants individually in the qualified immunity context.”).
       37   Waganfeald v. Gusman, 674 F.3d 475, 483 (5th Cir. 2012).
       38   As discussed above, the plaintiffs mistakenly pled the Eighth Amendment claims.
       39   Doc. No. 43 at 12.
       40   964 F.3d 374 (5th Cir. 2020).
       41   Id. at 381 (quoting Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006)).

                                                    11
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20                      Page 12 of 23 PageID 471



       Because the plaintiffs failed to plead facts sufficient to overcome the

Paramedics’ qualified immunity defense, the Court GRANTS the motion to dismiss

with respect to defendants Palasciano and Stone.

       Defendant Officers.              Overcoming the qualified immunity defense with

respect to a medical-inattention claim is fraught with difficulty in the Fifth Circuit.

This is because the Circuit’s “deliberate-indifference cases are not a paradigm of

consistency.” 42          Although many of the Circuit’s cases align with the traditional

deliberate-indifference standard discussed in Farmer v. Brennan, others seemingly

require an additional element: that the officer subjectively intend that harm occur. 43

Because some Fifth Circuit cases require plaintiffs to show intent to cause harm in

medical-inattention cases and others do not, no clearly established right to be free

from medical inattention by officers who do not actually intend to cause harm would

exist in the Fifth Circuit. Or so the reasoning goes.

       That dichotomy being recognized, the plaintiffs’ medical-inattention claim

against the officers is not necessarily doomed. The panel in Dyer noted that “a panel

of our court . . . recently wrote that it ‘cannot endorse [the subjective intent] analysis’

because it ‘depart[s] from controlling Supreme Court and Fifth Circuit law.’” 44 And

regardless, this Court must still “analyze whether the Officers’ alleged conduct




       42   Id. at 383.
       43   See id.
       44   Id. at 380 (quoting Garza v. City of Donna, 922 F.3d 626, 636 (5th Cir. 2019)).

                                                    12
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20                   Page 13 of 23 PageID 472



contravene[s] clearly established law . . . .” 45 Clarity may be lacking, but Dyer at least

clarifies that the plaintiffs’ claim at least has a chance.

      With that in mind, the Court proceeds to the qualified immunity analysis. The

first step is determining whether the officers violated Sanders’s constitutional rights.

      Officer Winters. As explained above, a pretrial detainee has a Fourteenth

Amendment right “not to have their serious medical needs met with deliberate

indifference on the part of confining officials.” 46              To prevail on a deliberate-

indifference claim, the plaintiffs must show that (1) the official was “aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists,” and (2) the official actually drew that inference. 47                  This is a stringent

standard. “[D]eliberate indifference cannot be inferred merely from a negligent or

even a grossly negligent response to a substantial risk of serious harm.” 48

      The Court finds that the plaintiffs pled sufficient facts to state a plausible

claim that Officer Winters was aware of facts from which the inference could be

drawn that Sanders was at a substantial risk of serious harm, i.e. a drug overdose.

As the arresting officer, Officer Winters observed Sanders from start to finish.

During her arrest, she was communicative and ambulatory. He witnessed her dry-

heaving after trying to swallow something and instructed her to “spit out the dope!” 49




      45   Id. at 384.
      46   Thompson v. Upshur Cnty., Tex., 245 F.3d 447, 457 (5th Cir. 2001).
      47   Domino, 239 F.3d at 755 (quoting Farmer, 511 U.S. at 837).
      48   Thompson, 245 F.3d at 459.
      49   Doc. No. 43 at 5.

                                                 13
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20         Page 14 of 23 PageID 473



He also wrote in his arrest report that the unknown object was “believed to be

narcotics.” 50 Given his observation of Sanders, his understanding that she was a

methamphetamine user, and his written conclusion that the swallowed object was

narcotics, the Court finds that facts existed from which Officer Winters could have

inferred Sanders was at substantial risk of serious harm.

      Next, the Court must consider whether Officer Winters actually drew that

inference. The Supreme Court has explained that “a factfinder may conclude that a

prison official knew of a substantial risk from the very fact that the risk was

obvious.” 51 Here, the risk was obvious. Given that Officer Winters himself believed

that Sanders ingested narcotics, coupled with his observation of her rapid decline,

facts exist to state a facially plausible claim that Officer Winters actually drew the

inference that a substantial risk of serious harm existed.

      Finally, the plaintiffs must plausibly plead facts which plausibly show that

Officer Winters disregarded “that risk by failing to take reasonable measures to abate

it.” 52 Although Officer Winters observed Sanders’s rapid decline, and was aware of

the Paramedics’ instructions to closely monitor her and notify them if her condition

changed, he failed to take reasonable measures to abate the risk of overdose. Put

simply, Officer Winters could have followed the Paramedics’ instructions to limit the

risk of harm, but he did not. Instead, he did nothing. Therefore, the Court finds that




      50   Id. at 4.
      51   Farmer, 511 U.S. at 842.
      52   Id. at 847.

                                          14
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                  Page 15 of 23 PageID 474



the plaintiff’s pled enough facts to plausibly allege that Officer Winters disregarded

the risk of serious harm.

       After demonstrating the plausibility of the existence of a constitutional

violation, the plaintiffs must plead facts which plausibly show that Officer Winters’s

actions were objectively unreasonable in light of clearly established law at the time

of the incident. The relevant inquiry in determining whether a right was clearly

established “is . . . whether a reasonable officer could have believed [his or her

conduct] to be lawful, in light of clearly established law and the information the . . .

officers possessed.” 53 While the plaintiffs need not identify a case directly on point,

“existing precedent” must “place[] the statutory or constitutional question beyond

debate.” 54

       The Fifth Circuit recently found in Dyer that Thompson v. Upshur County 55

“define[d] clearly established law in sufficient detail to have notified the Officers that

their actions were unconstitutional.” 56 Because the facts in this case are similar to

those in Dyer, the Court finds that Thompson also defined clearly established law in

sufficient detail to put Officer Winters on notice that his conduct was

unconstitutional.




       53   Anderson v. Creighton, 483 U.S. 635, 636 (1987).
       54 Morgan v. Swanson, 659 F.3d 359, 372 (5th Cir. 2011) (en banc) (quoting Ashcroft v. Al-Kidd,

563 U.S. 731, 741 (2011)).
       55   245 F.3d 447.
       56   Dyer, 964 F.3d at 384.

                                                   15
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20          Page 16 of 23 PageID 475



      In Dyer, eighteen-year-old Graham Dyer died after “bashing his head over 40

times against the interior of a patrol car while being transported to jail.” 57 Officers

were aware that Graham ingested LSD and was incoherent and screaming. 58 On the

way to the jail, the transporting officer pulled over to try to stop Graham from hitting

his head against the interior of the patrol car, which he had already done 19 times. 59

After Officers tasered Graham several times to regain control, the transporting officer

drove him to the jail. Graham hit his head another 27 times before they arrived. 60

Upon arrival, none of the Officers informed the jail sergeant “that Graham had

slammed his head repeatedly against the interior of the patrol car en route to the

jail.” 61 Graham was placed in a padded cell, where his breathing became labored. 62

He was transported to the hospital and died a little less than 24 hours later from

blunt force trauma and cranial hemorrhaging. 63

      The Fifth Circuit explained that Thompson defined clearly established law in

sufficient detail to put the Dyer officers on notice. In Thompson, a pretrial detainee

died in jail as a result of seizure brought on by delirium tremens. 64 The Chief Jailer,

upon realizing he was in distress, called paramedics. 65 EMTs encouraged Thompson,



      57   Id. at 377.
      58   Id.
      59   Id. at 378.
      60   Id. at 379.
      61   Id.
      62   Id.
      63   Id.
      64   Thompson, 245 F.3d at 454.
      65   Id. at 452.

                                          16
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20         Page 17 of 23 PageID 476



who was still communicative, to go to the hospital, but Thompson declined, explaining

that “if he could consume three beers he would be fine.” 66 Thompson signed a refusal-

of-medical-treatment form. 67 Thompson was transferred to the Upshur County jail,

and his condition worsened. 68 The Sergeant in Upshur County attempted to treat

Thompson by dressing his wounds, fitting him in a straitjacket, and placing

mattresses in his cell. 69 But when her shift ended, she instructed her subordinates

not to contact paramedics without her permission and not unless Thompson was

“going to bleed to death.” 70

       Here, as in Dyer and Thompson, Sanders was suffering from a substance-

induced medical emergency.       Officer Winters was aware that Sanders used

methamphetamine and believed she had swallowed narcotics.            As in Dyer and

Thompson, paramedics were summoned.           But by that time, unlike Thompson,

Sanders was incapable of communicating her treatment preferences. Aware that she

was most likely suffering from a methamphetamine-induced medical emergency,

Officer Winters nonetheless failed to do anything to abate the risk of harm. Arguably,

the facts here are more egregious than those in Thompson. In that case, the Jail

Sergeant at least attempted to tend to Thompson after he was seen by paramedics.

In contrast, Officer Winters made no attempt to address Sanders’s medical crisis, just




       66   Id. at 453.
       67   Id.
       68   Id. at 453–54.
       69   Id.
       70   Id.

                                         17
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                     Page 18 of 23 PageID 477



like the officers in Dyer also failed to take any action. In sum, Thompson, which the

Fifth Circuit recognized in Dyer as being clearly established law, gave Officer Winters

“‘fair warning’ that [his] behavior was deliberately indifferent to [Sanders’s] serious

medical needs.” 71 Accordingly, the Court DENIES the motion to dismiss Officer

Winters.

        Lieutenant Kelly. The Court similarly finds that the plaintiffs pled sufficient

facts to state a plausible claim that Lt. Kelly was aware of facts from which the

inference could be drawn that Sanders faced a substantial risk of serious harm. Lt.

Kelly was aware that Sanders had likely swallowed drugs in the sally port because

Officer Winters informed him. On a jail screening form filled out by Lt. Kelly, he

marked that Sanders had a drug addition to methamphetamine. Sanders was able

to answer some of the questions in the initial interview Lt. Kelly performed but then

rapidly declined.

        The plaintiffs also pled facts sufficient to state a plausible claim that Lt. Kelly

actually drew the conclusion that Sanders was at a substantial risk of serious harm.

Lt. Kelly observed Sanders’s decline from her initial interview to her booking,

acknowledged she had a drug addiction to meth, and was present when paramedics

advised officers to contact them if Sanders’s condition changed and to monitor her

closely. Indeed, he was the officer that contacted paramedics in the first place,

implying that he recognized the risk of serious harm.


        71 Dyer, 964 F.3d at 385 (quoting Morgan, 659 F.3d at 372). Dyer, of course, was not clearly

established law at the time of Sanders’s death. The Court compares the present case with Dyer
because the facts are similar enough that Thompson should have operated as fair notice to Officer
Winters, just as the Fifth Circuit ruled it should have operated as fair notice to the defendants in Dyer.

                                                   18
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20                      Page 19 of 23 PageID 478



      Further, while Sanders deteriorated during the book-in process, Lt. Kelly

informed her that she had “missed her chance” to receive medical attention. 72 This

statement, coupled with Lt. Kelly’s failure to take any kind of remedial action,

demonstrates that he was deliberately indifferent to the risk of harm by failing to

take any actions to abate it. Essentially, Lt. Kelly did nothing.

      The Court finds that Lt. Kelly’s actions were objectively unreasonable in light

of clearly established law at the time of Sanders’s arrest and death. As discussed

above, Thompson defines clearly established law in sufficient detail to give officers

fair notice. Like Officer Winters, Lt. Kelly observed Sanders’s condition deteriorate

and failed to take action to abate the risk of harm. He didn’t monitor her closely and

failed to contact paramedics to notify them of the change in her condition. The facts

with respect to Lt. Kelly are similar to those in Thompson. After initial medical

examination, Sanders was left at the jail. But unlike the jail sergeant in Thompson,

Lt. Kelly did nothing to assist Sanders. He didn’t check on her in her cell or dress

her wounds; instead, he told her that her chance to receive medical assistance had

passed. Ignoring the paramedics’ instructions, Lt. Kelly left Sanders in a cell to die

as a result of a drug overdose.

      So, as with Officer Winters, Thompson (which the Fifth Circuit recognized in

Dyer as being clearly established law) gave Lt. Kelly “‘fair warning’ that [his] behavior

was deliberately indifferent to [Sanders’s] serious medical needs.” 73



      72   Doc. No. 43 at 18.
      73   Dyer, 964 F.3d at 385 (quoting Morgan, 659 F.3d at 372).

                                                 19
 Case 3:19-cv-01263-X Document 60 Filed 12/14/20           Page 20 of 23 PageID 479



      Officers Velasquez, Green, and Martin.

      The Court finds that the plaintiffs failed to plead sufficient facts to state a

plausible claim that Officer Velasquez, Officer Green, or Officer Martin committed a

constitutional violation. As explained above, to show a constitutional violation on a

medical-inattention theory, the plaintiffs must demonstrate that the defendants were

aware of facts that would enable them to infer that a substantial risk of serious harm

existed; they must have actually drawn that inference; and they must have

disregarded the risk by failing to take reasonable measures to abate it.

      The allegations against these three officers—which the plaintiffs pled

collectively 74—are sparse. The plaintiffs claim that all three officers were involved

in the booking process. Officer Velasquez was in charge of property inventory; Officer

Green asked Sanders if she was going to “throw up,” and noted that she was “cold

and shaking,” and Officer Martin, along with the other officers, “assisted with

searching [Sanders] and removing her jewelry.” 75 Officer Green assisted Officer

Winters in the sally port after learning Sanders had swallowed an unknown object.

      It may be true that even a layperson would be aware of facts that would enable

them to draw the inference that Sanders was experiencing a medical emergency. She

was unable to speak, stand, or walk. But the plaintiffs were also required to plead

facts indicating that the officers actually drew the inference that a substantial risk of

serious harm existed. They did not. The threadbare allegations do not include facts


      74 See Meadours, 483 F.3d at 421–22 (“[W]e have consistently examined the actions of
defendants individually in the qualified immunity context.”).
      75   Doc. No. 49 at 18.

                                           20
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                     Page 21 of 23 PageID 480



which would tend to show that Officers Velasquez, Green, or Martin actually drew

the inference that Sanders was at a substantial risk of serious harm.

        Unlike the plaintiffs’ allegations concerning Officer Winters or Lt. Kelly, the

allegations concerning Officers Velasquez, Green, and Martin do not include any facts

showing that: (1) they were aware Sanders had ingested drugs; 76 (2) they were

present during her medical evaluation; 77 or (3) they were aware that paramedics

recommended close monitoring. So, while Sanders’s physical state could have allowed

the Officers to infer she was at substantial risk of serious harm, the plaintiffs failed

to present facts which plausibly show that these officers actually drew that inference.

Accordingly, the Court finds that Officer Velasquez, Officer Green, and Officer Martin

are entitled to qualified immunity. The Court GRANTS the motion to dismiss with

respect to Officers Velasquez, Green, and Martin.

                                                V. Conclusion

        The Court GRANTS Mesquite’s motion to dismiss and GRANTS the

individual defendants’ motion to dismiss with respect to Paramedic Palasciano,

Paramedic Stone, Officer Velasquez, Officer Green, and Officer Martin on the basis

of qualified immunity. The plaintiffs’ claims against the foregoing defendants are


        76 Officer Green was present at the sally port and knew Sanders had swallowed something,

but the plaintiffs failed to plead sufficient facts to plausibly demonstrate that Officer Green understood
that that unknown item was narcotics. Although Officer Winters made that conclusion in his arrest
report, assumedly that conclusion was not yet available at this point. The plaintiffs did not plead facts
plausibly stating that Officer Green had actual knowledge that Sanders ingested drugs, even if she
may have suspected as much.
        77Officer Velasquez was present when paramedics said they would leave the decision to take
Sanders to the hospital up to the jail, but the plaintiffs failed to plead sufficient facts to plausibly
demonstrate that Officer Velasquez had knowledge that Sanders had ingested drugs or observed her
during the medical evaluation. Thus, the plaintiffs failed to state a facially plausible claim that Officer
Velasquez actually drew the inference that Sanders was at a substantial risk of serious harm.

                                                    21
  Case 3:19-cv-01263-X Document 60 Filed 12/14/20                     Page 22 of 23 PageID 481



DISMISSED WITHOUT PREJUDICE.                             With respect to Officer Winters and

Lieutenant Kelly, the Court DENIES the motion to dismiss.

        The Court grants the plaintiffs one opportunity to amend their claims against

Mesquite, Paramedic Victor Palasciano, Paramedic Kyle Stone, Officer Velasquez,

Officer Green, and Officer Martin. Although the plaintiffs did not request to amend

any potential deficiencies, the Court will allow leave for them to replead in this case. 78

Because there is no indication that the plaintiffs are unwilling or unable to cure the

pleading defects the court has identified, the Court finds that the plaintiffs should be

allowed one opportunity to amend their complaint.

        If the plaintiffs decide to amend, they must also file a Rule 7(a) reply to address

the assertions of qualified immunity by Paramedic Palasciano, Paramedic Stone,

Officer Velasquez, Officer Green, and Officer Martin at the appropriate time. The

reply shall define clearly established law that the defendants are alleged to have

violated and cite to reported cases of the Fifth Circuit or the Supreme Court of the

United States to support their allegations. The plaintiffs should allege facts which,

if true, would show that the defendants were deliberately indifferent to Sanders’s

serious medical need and which, if true, would overcome the defendants’ assertions

of qualified immunity.




        78 See Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir.

2002) (explaining that district courts “often afford plaintiffs at least one opportunity to cure pleading
deficiencies before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
advise the court that they are unwilling or unable to amend in a manner that will avoid dismissal”).

                                                   22
Case 3:19-cv-01263-X Document 60 Filed 12/14/20   Page 23 of 23 PageID 482



    IT IS SO ORDERED this 14th day of December 2020.




                                 ___________________________________
                                 BRANTLEY STARR
                                 UNITED STATES DISTRICT JUDGE




                                   23
